 



EXHIBIT 10.17

STONERIDGE, INC.
DIRECTORS’ SHARE OPTION PLAN
SHARE OPTION AGREEMENT

     Stoneridge, Inc. (the “Company”), for $1.00 and other valuable
consideration, the receipt of which is hereby acknowledged, pursuant to and in
accordance with the Directors’ Share Option Plan (the “Plan”), hereby grants to
XXX (the “Director”) the right to purchase (the “Option”), at the option of the
Director, an aggregate of XXX Common Shares, without par value, of the Company
(the “Shares”), at $XX.XX per share, upon the following terms and conditions:

     1. Exercise Date. The Option granted herein vests and is exercisable on and
after XXX.

     2. Manner of Exercise. The Option granted herein, when vested, subject to
the limitations and conditions set forth in this Agreement, may be exercised in
blocks of 50 or more Shares on and after XXX, and prior to a date ten years from
the date hereof, but not thereafter, by (i) the giving by the Director to the
Company, at its corporate offices in Warren, Ohio, of a written notice of such
election, and specifying the number of Shares then being purchased and (ii) the
payment by the Director to the Company of the purchase price of the Shares so
specified. Upon receipt of such notice, payment and any required representation,
the Company will promptly cause certificates for such number of Shares so
purchased to be issued and delivered to the Director; but no Shares will be
issued and delivered upon any exercise of this Option unless and until, in the
opinion of counsel for the Company, any and all applicable federal and state
securities laws pertaining to the issuance and delivery of such Shares have been
complied with in full. In addition, as a condition to the exercise of the Option
and the obligation of the Company to issue Shares upon the exercise thereof, the
proposed recipient of the Shares shall make any representation or warranty
necessary to comply with any applicable law or regulation or to confirm any
factual matter reasonably requested by the Company or its counsel.

     If the Director’s status as an “Eligible Director” (as defined in the Plan)
terminates for any reason other than death or disability, then (i) to the extent
the Option held by the Director is not vested as of the date of termination it
shall automatically terminate on such date; and (ii) unless otherwise determined
by the Board of Directors at or after the date hereof or the termination date,
to the extent this Option has vested as of the date of such termination, such
Option may only be exercised for a period of 90 days from the date of
termination or XXX, whichever is sooner.

     3. Payment of Purchase Price. Payment of the purchase price may be made in
cash or in Shares of the Company valued at the closing sales price per Share (or
if there are no sales, then the average of the closing bid and asked price per
Share) on the New York Stock Exchange on the last trading day preceding the date
on which the Option is exercised.

     4. Death and Disability. Upon the death or permanent and total disability
of the Director, the Option must be exercised, if at all, within the period
ending on the first anniversary of that death or permanent and total disability.
In the case of death, the Option may be exercised only by the Director’s estate
or the person designated by the Director by will, or as otherwise designated by
the laws of descent and distribution. Notwithstanding the foregoing, in no event
may the Option be exercisable after XXX, and it may be exercised after the
Director’s death only with respect to Shares which were Vested Shares at the
time of the Director’s death. For purposes hereof, “permanent and total
disability” means a permanent and total disability as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”).

     5. Transferability. The Option and the Director’s rights therein are not
transferable by the Director, except upon the death of the Director as provided
in Paragraph 4. The Option is exercisable (subject to any other applicable
restrictions on exercise) only by the Director (or any guardian or other legal
representative duly appointed for the Director) for the Director’s own account,
except in the event of the Director’s death or permanent and total disability as
provided in Section 4.

 



--------------------------------------------------------------------------------



 



     6. Changes in Capital Structure. On any change in the number or kind of
outstanding Shares of the Company by reason of a recapitalization, merger,
consolidation, reorganization, separation, liquidation, share split, share
dividend, combination of shares or any other change in the corporate structure
or Shares of the Company, the Company, by action of the Board of Directors, is
empowered to make such adjustment, if any, in the number and kind of Shares
subject to this Option and in the price per Share to be paid upon any subsequent
exercise of this Option as it considers reasonably appropriate for the
protection of the Company and of the Director.

     7. Intent. The Option does not, and is not intended to, qualify as an
“Incentive Stock Option”, as defined in IRC Section 422(b) of the tax code. The
Option is to be construed as a nonqualified stock option.

     8. Securities Law Compliance. Notwithstanding any provision of this
Agreement to the contrary, the Option is not exercisable unless, at the time the
Director attempts to exercise the Option, in the opinion of counsel for the
Company, all applicable securities laws, rules and regulations have been
complied with. The Director agrees that the Company may impose such restrictions
on the Shares as are deemed advisable by the Company, including, without
limitation, restrictions relating to listing or trading requirements. The
Director further agrees that certificates representing the Shares may bear such
legends and statements as the Company considers appropriate or advisable to
assure, among other things, compliance with applicable securities laws, rules
and regulations.

     9. Rights of the Director. The granting of the Option does not confer any
right on the Director to continue as a director of the Company. The Director has
no dividend, voting or other rights of a shareholder with respect to the Shares
that are subject to the Option prior to the purchase of those Shares upon
exercise of the Option and the execution and delivery of all other documents and
instruments considered necessary or desirable by the Company in connection
therewith.

     10. Miscellaneous. This Agreement, the Option and the Plan shall be
governed by and construed in accordance with the laws of the State of Ohio.

     IN WITNESS WHEREOF, the parties have subscribed their names hereto as of
the date first above written.

       
Dated: XXX
 
 
Stoneridge, Inc.
 
 
 
By:
 

   
The foregoing Option is
hereby accepted.
 
 
 
(Signature)
 

 